         Case 1:02-cr-01372-PAE Document 574 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                    02-CR-1372-05 (PAE)
                       -v-
                                                                           ORDER
 MAURICE CLARKE,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       It is hereby ORDERED that the defendant in the above captioned case, USM Number

53988-054, has been sentenced today to a term of imprisonment of “time served plus five (5)

days.” He therefore is to be released no later than August 10, 2021, subject to any detainers. An

amended judgment will issue promptly.


       SO ORDERED.


                                                        
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: August 5, 2021
       New York, New York
